      Case 4:20-cv-00359-LSC-HNJ Document 19 Filed 02/11/21 Page 1 of 2                     FILED
                                                                                   2021 Feb-11 PM 02:30
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            MIDDLE DIVISION

 MICHAEL TEKLEAB,                     )
                                      )
        Petitioner,                   )
                                      )
 v.                                   )         Case No.: 4:20-cv-00359-LSC-HNJ
                                      )
 WARDEN,          ETOWAH       COUNTY )
 JAIL, et al.,                        )
                                      )
        Respondents.                  )
                           MEMORANDUM OPINION

      On January 14, 2021, the magistrate judge entered a report recommending the

court dismiss this 28 U.S.C. § 2241 petition as moot. (Doc. 17). Although the

magistrate judge advised the petitioner of his right to file specific written objections

within fourteen (14) days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

hereby ADOPTED and the recommendation is ACCEPTED. Therefore, the court

is due to be DISMISSED as MOOT.

      The court will enter an appropriate order.




                                           1
Case 4:20-cv-00359-LSC-HNJ Document 19 Filed 02/11/21 Page 2 of 2




DONE and ORDERED on February 11, 2021.



                                    _____________________________
                                            L. Scott Coogler
                                       United States District Judge
                                                                      160704




                                2
